      Case 4:16-cv-01414 Document 676 Filed on 10/21/19 in TXSD Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


MARANDA LYNN ODONNELL, et
al.

        Plaintiffs
                                         CIVIL ACTION NO. 4:16-CV-1414
vs.

HARRIS COUNTY, TEXAS, et al.,

        Defendants.


            Harris County Precinct 3 Commissioner Steve Radack’s
                          Notice of Intent to Appear

       Pursuant to the court’s Oct 14th order [Doc. 662], Commissioner Steve

Radack, Amicus Curiae, desires to speak at the fairness hearing on Oct 28th.

Commissioner Radack will be the designated speaker.

                                 Respectfully submitted,

                                 s/ Fred A. Keys, Jr.
                                 Fred A. Keys, Jr.
                                 State Bar No. 11373900
                                 Fred Keys Consulting LLC
                                 P.O. Box 854
                                 5 Rattlesnake Court
                                 Sonoita, Arizona 85637
                                 (713)880-8805
                                 fred@FKCLLC.com
                                 Counsel for Commissioner Radack
    Case 4:16-cv-01414 Document 676 Filed on 10/21/19 in TXSD Page 2 of 2




                               Certificate of Service

      I certify that on October 21, 2019, a true and correct copy of this Notice of
Intent to Appear was served by electronic notice to all parties of record.

                                       __/s_Fred A. Keys, Jr.
                                       FRED A. KEYS, JR.
